NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


MICHAEL C. DONOVAN,                        )
                                           )
             Appellant,                    )
v.                                         )      Case No. 2D18-822
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

MICHAEL C. DONOVAN,                        )
                                           )
             Appellant,                    )
v.                                         )     Case No. 2D18-1557
                                           )      CONSOLIDATED
DEPARTMENT OF CHILDREN AND                 )
         FAMILIES,                         )
                                           )
             Appellee.                     )
                                           )

Opinion filed October 23, 2019.

Appeal from the Circuit Court for DeSoto
County; Kimberly Bonner, Judge.

Michael C. Donovan,
Pro se.

Ashley Moody, Attorney General
Kiersten E. Jensen, Assistant Attorney
General, Tampa, For Appellee.

PER CURIAM.

             Affirmed.
NORTHCUTT, LUCAS, and BADALAMENTI, JJ., Concur.




                                  -2-